Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd Schaeffer appeals the district court’s orders dismissing his complaint for failing to state a claim, denying his motion for judgment, and denying his motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schaeffer v. ADEX Corp., No. 1:14-cv-01127-TSE-TCB (E.D.Va. Nov. 25, 2014; Dec. 19, 2014; Dec. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.